Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Fischer on Tuesday August 10, 2021.
The application has been amended as follows: 
Claims
Claim 1, 
	Lines 6-7, deleted “an inner side of”
	Line 17, changed “the inner” to “an inner”

Claim 12, 
	Line 2, changed “to be” to “is”


	Specification, paragraph filed 5/28/2021
	Line 7, deleted “an inner side of”

	With this Examiner’s Amendment, claims 1, 7, 8 and 11-17 are now allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the overall combination of components, their features and limitations and how they are arranged with respect to one another. More specifically claim 1 now clearly identifies where the at least one curve hook and at least one lock are disposed with respect to different portions of the inner leg bar and the outer leg bar, and how the different portions are constructed and arranged with respect to other components.
None of the prior art discloses such a particular combination of features and limitations as set forth in claim 1. To rearrange particular components and spaces found in prior art to meet the claim limitations would require a significant amount of hindsight and unnecessary reconstruction.
For at least these reasons claims 1, 7, 8 and 11-17 are now allowed.
With respect to the specification amendment and replacement drawing filed on May 28, 2021, examiner notes that with the exception of the one specification deletion noted above, all other amendments are found to be supported in the original disclosure. The portions, clearance and sliding relationship discussed in the added specification language were all clearly visible in the original drawings and/or discussed throughout the original specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634